(For previous disposition see 242 App. Div. 119; Id. 740.) On this reargument we are asked to modify our previous decision by annulling the renewal licenses which were issued for the year beginning November 1, 1933, after the Secretary of State rescinded his determination revoking the original licenses. The original petition for an order of certiorari asked for a revocation of all renewals of such licenses. Under subdivision 2 of section 441 of the Real Property Law such renewals were to some extent at least based upon the proof adduced upon the issuance of the original licenses. Such original licenses now stand revoked. Therefore, their renewals should be revoked. The decision handed down on July 6, 1934 [ante, p. 119], is modified to read as follows: The action of the State Department of August 31, 1933, rescinding its determination of July 31, 1933, and the action of the State Department renewing the real estate broker’s license issued to McAteer Realty Co., Inc., and the real estate salesman’s license issued to Raymond P. Smith, for the year beginning November 1, 1933, annulled, with fifty dollars costs and disbursements. The order entered on our decision of July 6, 1934, shall *892be amended accordingly. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.